Citation Nr: 0926396	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  08-12 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 decision by the RO.


FINDINGS OF FACT

1.  The Veteran has a bilateral hearing disability; however, 
it cannot be medically attributed to any injury, disease, or 
event during active military service.

2.  Sensorineural hearing loss is not shown to have been 
manifested to a compensable degree during the one-year period 
following the Veteran's separation from active service.


CONCLUSION OF LAW

The Veteran's hearing disability is not the result of disease 
or injury incurred in or aggravated by active military 
service; a sensorineural hearing disability may not be 
presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish service connection for 
bilateral hearing loss.  He says that he was exposed to 
excessive noise in Vietnam, to include from artillery and the 
disposal of old ammunition, without ear protection.  He 
believes that his hearing loss can be attributed to in-
service noise exposure.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).

The United States Court of Appeals for Veterans Claims has 
held that the VCAA notice requirements apply generally to all 
five elements of a service connection claim; namely, (1) 
veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, 
(4) degree of disability, and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Ordinarily, notice with respect to each of these elements 
must be provided to the claimant prior to the initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of VCAA notice letters sent to 
the Veteran in July 2007 and July 2008, the AOJ informed the 
Veteran of the information and evidence required to 
substantiate his claim and of his and VA's respective duties 
for obtaining the information and evidence.  He was also 
informed of the manner in which ratings and effective dates 
are assigned for awards of disability benefits.  Although it 
appears that the totality of the required notice was not 
provided until after the claim was initially adjudicated, the 
claim was subsequently re-adjudicated in a December 2008 
supplemental statement of the case, thereby correcting any 
defect in the timing of the notice.  See, e.g., Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further 
corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The Veteran's service treatment records 
have been obtained, as have records of post-service private 
and VA medical treatment.  He has not identified and/or 
provided complete releases for any additional evidence that 
exists and can be procured.  Etiological opinions were 
obtained in August 2007 and November 2008.  Inasmuch as the 
examiners examined the Veteran, reviewed the claims file, and 
provided support for their conclusions, the Board finds the 
opinions adequate.  No further development action is 
required.

II.  The Merits of the Veteran's Appeal

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Pond v. West, 12 Vet. App. 341, 346 (1999).  
However, if an organic disease of the nervous system-such as 
sensorineural hearing loss-becomes manifest to a degree of 
10 percent or more during the one-year period following a 
veteran's separation from active service, the condition may 
be presumed to have been incurred in service, notwithstanding 
that there is no in-service record of the disorder.  
38 U.S.C.A. § 1112 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

In the present case, there is no dispute that the Veteran 
currently has the disability for which service connection is 
claimed.  The reports of VA examinations conducted in August 
2007 and November 2008 clearly demonstrate that he has a 
bilateral hearing disability inasmuch as the reports show, 
among other things, that his auditory thresholds are greater 
than 40 decibels at 4000 Hertz, bilaterally.  See 38 C.F.R. 
§ 3.385 (2008) (indicating that, for VA purposes, impaired 
hearing is considered to be a disability if the auditory 
threshold at 500, 1000, 2000, 3000, and/or 4000 Hertz is 40 
decibels or greater; or if the auditory thresholds for at 
least three of those frequencies is 26 decibels or greater; 
or if speech recognition scores using the Maryland CNC test 
are less than 94 percent).

Nor is there any dispute that the Veteran was exposed to 
excessive noise in service.  The Veteran's service records 
clearly show that he was assigned to an artillery unit while 
on active duty in Vietnam, and service connection for 
tinnitus has already been established on the basis of in-
service exposure to noise.  The real question here is whether 
there is a nexus, or link, between the Veteran's hearing 
disability and his in-service noise exposure.

The evidence pertaining to nexus includes the Veteran's 
service treatment records, which are entirely devoid of any 
mention of a hearing impairment.  On examination at induction 
in March 1968, he was found to have puretone thresholds of 5, 
0, 5, and 10 decibels in his right ear and 5, 0, 5, and 5 
decibels in his left ear at 500, 1000, 2000, and 4000 Hertz, 
respectively.  At the time of his separation examination, 
conducted in March 1970, he was found to have puretone 
thresholds of 0, 0, 0, 0, 0, and 0 decibels in his right ear 
and 0, 0, 0, 0, 5 and 5 decibels in his left ear at 500, 
1000, 2000, 3000, 4000, and 6000 Hertz, respectively.  He 
denied any history of ear trouble.

The earliest available evidence of an objective hearing 
disability is dated in August 2007; more than 37 years after 
the Veteran's discharge from service.  It was at that time 
that he underwent a VA examination.  After examining the 
Veteran, reviewing his claims file, and taking note of 
possible exposures to noise (both during and after service, 
including as a result of post-service occupational and 
recreational activities), the examiner concluded that it was 
not likely that the Veteran's hearing loss was related to 
service.  In support of her opinion, the examiner noted that 
audiometric findings at the time of service discharge in 
March 1970 were within normal limits.

The Veteran underwent another VA examination in November 
2008, performed by a second examiner.  After examining the 
Veteran, reviewing his claims file, and taking note of 
possible exposures to noise (both during and after service, 
including as a result of post-service occupational and 
recreational activities), that examiner similarly concluded 
that the Veteran's hearing loss was not related to service.  
The examiner noted that the Veteran's hearing was within 
normal limits, bilaterally, at the time of his separation 
from service, and that no standard threshold shift occurred 
in either ear during his period of active duty.

Following a thorough review of the record in this case, and 
the applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for bilateral hearing loss.  Although 
the Veteran believes that his hearing loss can be attributed 
to military noise exposure, the record does not establish 
that he has the medical training necessary to offer competent 
opinions on matters of medical etiology.  As a result, his 
assertions in that regard cannot be accorded any probative 
weight.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (a lay person is not competent to offer 
opinions that require medical knowledge).  As noted above, 
the Veteran's service treatment records are completely devoid 
of any complaints or findings relative to hearing loss.  
There is nothing in the record to show that sensorineural 
hearing loss was manifested to a compensable degree during 
the one-year period following his separation from service, 
and the opinions from the two VA examiners-to the effect 
that it is unlikely that the current hearing loss is the 
result of military noise exposure-are uncontradicted by 
other, competent medical opinion evidence of record.  The 
greater weight of the evidence is against the claim, and the 
appeal must be denied.


ORDER

The appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


